Citation Nr: 0217111	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for hearing loss 
disability.  



ATTORNEY FOR THE BOARD

William W. Berg, Counsel







INTRODUCTION

The veteran served on active duty from January to December 
1968 and had subsequent service in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied service connection 
for hearing loss.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant has sensorineural hearing loss in the left 
ear that began in service.  

3.  Right ear hearing loss, including sensorineural hearing 
loss, was not present in service or until many years 
thereafter and is not shown to be related to service or to 
an incident of service origin.  


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss in the left ear was incurred 
in service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.385 (2002).  

2.  Right ear hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss in the right ear 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  See also 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326) (2002) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
However, the VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, 
except for the amendment relating to claims to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Whereas VA regulations are binding on the Board, 
38 C.F.R. § 20.101(a) (2002), the Board in this decision 
will apply the regulations implementing the VCAA as they 
pertain to the claims at issue.

The veteran's informal claim for the benefit at issue on 
this appeal was filed in November 1973, when his VA Form 21-
526 was received.  The form was substantially complete when 
filed.  His initial informal claim for service connection 
for hearing loss was filed by his then attorney-
representative in December 1999.  In correspondence dated in 
June, July and November 2000, the RO requested that the 
veteran provide pertinent information in support of his 
service connection claim.  In effect, the RO treated the 
informal claim as incomplete and then worked with the 
veteran to complete his application to the extent possible.  
The Board therefore concludes that there is no issue as to 
provision of a form or instructions for applying for the 
claimed benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 
3.159(b)(2).  

VA must also provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The June 2000 letter, although provided in the 
context of the need to present a well-grounded claim, which 
the law at the time required, notified the veteran of what 
types of evidence were needed and what he was responsible 
for providing and what VA would obtain.  The letters of July 
and November 2000 likewise informed him of the evidence 
required and of his and VA's responsibilities.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Furthermore, in February 2001, the RO provided the veteran 
and his then attorney-representative with a statement of the 
case.  A supplemental statement of the case was furnished in 
August 2001.  These documents set forth the legal criteria 
governing the claim now before the Board, listed the 
evidence considered by the RO, and offered an analysis of 
the facts as applied to the legal criteria set forth 
therein, thereby informing the veteran of the information 
and evidence necessary to substantiate his claim.  

Although it does not appear that the RO actually informed 
the veteran of the provisions of the VCAA or of the 
provisions of the regulations implementing the VCAA, the RO 
developed the claim in a manner consistent with the Act.  
The record as a whole shows that VA has informed the veteran 
of the type of information and evidence necessary to 
substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  The 
RO has obtained the service medical records and the reports 
of VA examination and treatment pertinent to this appeal and 
has associated them with the record.  Private treatment 
reports have also been associated with the record.  The 
veteran has not identified additional sources of evidence 
that could furnish evidence relevant to the issue before the 
Board, and the Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows that the veteran underwent a series of VA audiological 
evaluations, beginning in February 1997.  In addition, he 
has submitted reports of private treatment and audiological 
evaluation purporting to link his bilateral hearing loss to 
acoustic trauma in service.  However, in January 2001, his 
then attorney-representative requested that a medical nexus 
opinion be obtained "where appropriate."  Service connection 
has been granted herein for sensorineural hearing loss in 
the left ear but denied for hearing loss in the right ear.  
The Board declines to obtain a medical nexus opinion with 
respect to the right ear because there is no evidence of 
right ear hearing loss in service or for almost three 
decades following service and there is evidence that the 
veteran was exposed to acoustic trauma in the years 
following service, including in recent years.  Thus, while 
there is current diagnosis of sensorineural hearing loss on 
the right, there is no true indication that that hearing 
loss is associated with service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Indeed, in view of the absence of 
abnormal audiometric findings in service and the exposure to 
noise following service, any opinion relating the current 
right ear hearing loss to service would certainly be 
speculative.  However, service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2002).  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 USCA 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for consideration of the claim under the 
VCAA, poses no prejudice to the veteran.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  

Service Connection for Hearing Loss Disability

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by wartime service, 38 U.S.C.A. § 1110, it must be shown 
that any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to same effect).  

Where a veteran served 90 days or more during a period of 
war and sensorineural hearing loss, which is considered by 
VA to be an organic disease of the nervous system, becomes 
manifest to a degree of 10 percent within a year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of the disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran's DD-Form-214 indicates that his military 
occupational specialty was jet engine mechanic.  Thus, his 
claim for service connection for hearing loss is consistent 
with the places, types and circumstances of his service.  
38 C.F.R. § 3.303(a).  

The veteran's service medical records show that when he was 
examined for service entrance on October 28, 1967, his pure 
tone thresholds (in decibels) were 0 (15), 0 (10), 10 (20), 
10 (20), 5 (10), and 5 (15) in the right ear, and 5 (20), 5 
(15), 15 (25), 10 (20), 15 (20), and 0 (10) in the left ear 
at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 hertz.  (The 
figures in parentheses are based on International Standards 
Organization (ISO) standards to facilitate data comparison.  
American Standards Association (ASA) standards were used in 
service medical records until November 1, 1967.)  Complaints 
or findings of hearing loss were not noted.  

In March 1968, the veteran was seen for a complaint of a 
left earache secondary to having been on the firing range 
the day previously.  An examination, however, was negative.  

When the veteran was examined for separation in November 
1968, his pure tone thresholds (in decibels) were 10 (25), 
15 (25), 15 (25), 15 (25), 20 (25), and 20 (30) in the right 
ear, and 10 (25), 10 (20), 15 (25), 15 (25), 30 (35), and 30 
(40) in the left ear at 500, 1,000, 2,000, 3,000, 4,000 and 
6,000 hertz.  The examination report shows that the data was 
recorded using ASA standards, although the examination was 
conducted long after November 1, 1967.  

On an audiological evaluation for the Air National Guard in 
July 1971, the veteran's pure tone thresholds (in decibels) 
were 5, 10, 15, 15, 20, and 20 in the right ear, and 10, 20, 
25, 25, 30, and 30 in the left ear at 500, 1,000, 2,000, 
3,000, 4,000 and 6,000 hertz.  

On VA audiological evaluation in December 1973, the veteran 
said that he had a ringing in his ears since shooting on the 
rifle range in 1969.  (The veteran contends that the date 
should be 1968.)  It was reported that there was no history 
"of any serious hearing deficit."  Audiology revealed pure 
tone thresholds (in decibels) that were 0, 0, 5, 15, 15, and 
0 in the right ear, and 0, 0, 10, 20, 30, and 5 in the left 
ear at 250, 500, 1,000, 2,000, 4,000 and 8,000 hertz.  The 
chief of the VA audiology clinic summarized the results as 
0, 0, 0, 5, and 10 in the right ear, and 0, 0, 0, 10, and 25 
in the left ear at 250, 500, 1,000, 2,000, and 4,000 hertz.  

An audiological evaluation conducted at the Pine Bluff 
Arsenal in October 1984 showed pure tone thresholds (in 
decibels) of 5, 15, 20, 10, 25, and 15 in the right ear, and 
0, 10, 15, 25, 45, and 30 in the left ear at 500, 1,000, 
2,000, 3,000, 4,000 and 6,000 hertz.  

What constitutes a current hearing disability for purposes 
of entitlement to service connection is defined by VA 
regulations.  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Audiological evaluations by 
VA and private examiners, beginning in February 1997, when 
bilateral sensorineural hearing loss was found, demonstrate 
that the appellant has a hearing disability within the 
meaning of 38 C.F.R. § 3.385.  The Board notes that the 
provisions of 38 C.F.R. § 3.385 may only be used to 
determine whether a claimant has a current hearing 
disability for purposes of entitlement to VA compensation 
benefits; it may not be applied retroactively to audiometric 
data shown during service in order to bar service connection 
for hearing disability.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

The record shows a current bilateral hearing deficit that 
Dr. Smith, in July 1999, said was noise induced.  Dr. Smith 
reported that the appellant had been a jet mechanic in the 
Air Force and subsequent to that duty had noticed a definite 
hearing loss.  However, a relatively consistent hearing 
deficit since November 1968 is shown only with respect to 
the left ear, which would be consistent with the acoustic 
trauma noted when he was seen at a service clinic in March 
1968.  Although it appears that he has been exposed to noise 
in more recent years, his current left ear hearing loss 
cannot be disassociated from the findings in service and for 
a number of years following service, which indicate the 
presence of sensorineural hearing loss in the left ear.  The 
Board will accord the veteran the benefit of the doubt and 
find that his current left ear sensorineural hearing loss 
originated in service.  See 38 U.S.C.A. § 5107(b).  It 
follows that service connection for sensorineural hearing 
loss in the left ear must be granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  

With respect to the right ear, however, there is no 
indication of the onset of any current hearing loss, however 
classified, until nearly three decades following service.  
It notable that the audiogram performed in October 1984, 
nearly 16 years following separation, revealed pure tone 
thresholds that were within normal limits, whereas the 
deficit first noted in the left ear in November 1968 
continued.  The record shows that the appellant had noise 
exposure in his post service years, and it is thus not 
possible to attribute his current sensorineural hearing loss 
of the right ear to service or to any incident in service.  
A VA audiology consultation in February 1997 noted that the 
veteran gave a history of "service-related (jets and weapon 
fire) and occupational (pipe machine, chop saw) noise 
exposure."  The Board further notes that although Dr. Ray 
treated the veteran in 1971 or 1972, the diagnostic code 
that he listed in his correspondence of September 1998 was, 
according to the VA audiologist in February 1999, unrelated 
to tinnitus, hearing loss or acoustic trauma.  There is 
simply no persuasive evidence linking any right ear hearing 
loss to service in view of the noise exposure that the 
veteran experienced following service.  

In these circumstances, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hearing loss, 
including sensorineural hearing loss, in the right ear.  It 
follows that this claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. at 54-58.  

ORDER

Service connection for sensorineural hearing loss disability 
in the left ear is granted.  

Service connection for hearing loss disability, including 
sensorineural hearing loss, in the right ear is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

